Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches an integrated circuit that comprises a signal source that sources one or more signals to a plurality of signal sources, a distinct one signal source of the plurality of signal sources is arranged in electrical communication with one or more electrical conduits, a circuit that identifies current values along the one or more electrical conduits and computes a binary output value based on the current values along the one or more electrical conduits, however, the prior art of record fails to teach an integrator that sums the one or more signals based on the binary output value; increments and decrements a charge on a capacitor or a storage device based on the binary output value; the binary output further comprises a biasing input signal that causes an increasing or decreasing of the one or more input signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845